Title: [Diary entry: 24 April 1788]
From: Washington, George
To: 

Thursday 24th. Thermometer at 45 in the Morning—61 at Noon And 56 at Night. Wind at So. Et. all day, with appearances of Rain in the Afternoon but none fell. Rid to all the plantations. In the Neck, finished listing No. 6 for Corn. The ploughs again went into field No. 9 to break it up. Finished sowing flax—8 bushels on abt. 6 Acres by the Barn. After which the Women went to heaping dung at the farm pen & removing rails out of the Way. At Muddy hole, finished sowing grass seeds on Barley in No. 1, but could not harrow it, as the grain was up. Rolling this till the Iron staple gave way. The Plows at Frenchs. Harrow preparing that part of field No. 3 for Buck Wheat wch. lies East of the branch. Women hoeing in the New ground at the Mansn. Ho. At Dogue run, the Plows having overtaken the layer off (for

Corn) in field No. 5; went to French’s after dinner, 4 of them. The Women finished the lower part of the Meadow fence at this place. Perceived the Clover & timothy which had been sown amongst the Barley & Oats here to be coming up. At French’s, the Farmer finished Sowing Barley, Oats & grass Seeds in field No. 2, except the rough ground on the East side of it, and harrowed & cross harrowed them all in. The Women were taking up grubs, and cleaning No. 5 in which the Plows fm. Muddy hole & Dogue run, as well as those belonging to the Plantatin. were. At the Ferry, the Plows were in No. 7 breaking up for Buck Wheat. The women were filling gullies—but ordered them to make fence around the Brick yard and to put up that betwn. No. 2 & 3. Not many fish caught today. Two little Carts employed in carrying out the heads & guts of the Fish upon the Corn grd. at the Ferry. Perceived at the Mansion Ho[use] that the Burnett which had been sown in the Vineyard inclosure was coming up thick and that the Fancy grass was also coming up—but could discover nothing of this kd. in the everlasting Pease or Seeds from Mr. Peacy. Here & there a seed of the Sulla was to be seen up, but none of the Scarcity plant—or nothing that I thought was it, was discoverable.